UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6194 UTC North American Fund, Inc. (Exact name of registrant as specified in charter) c/o U.S. Bancorp Fund Services, LLC 615 E. Michigan St. Third Floor, Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Foley & Lardner, LLP 555 S. Flower Street, 35th Floor, Los Angeles, CA 90071 (Name and address of agent for service) 1-800-368-3322 Registrant's telephone number, including area code Date of fiscal year end:December 31, 2012 Date of reporting period:September 30, 2012 Item 1. Schedule of Investments. UTC North American Fund Schedule of Investments September 30, 2012 (Unaudited) Shares Value COMMON STOCKS - 71.0% Commercial Banks - 2.8% Wells Fargo & Co. Computers & Peripherals - 6.2% Apple Inc. EMC Corp. (a) Diversified Financial Services - 0.4% Bank of America Corp. Citigroup, Inc. Diversified Telecommunication Services - 2.1% Verizon Communications Inc. Electric Utilities - 2.8% The Southern Co. Electronic Equipment, Instruments & Components - 0.7% Corning Inc. Food Products - 3.0% Kraft Foods, Inc. - Class A Health Care Providers & Services - 1.8% UnitedHealth Group Inc. WellPoint Inc. Hotels, Restaurants & Leisure - 6.0% McDonald's Corp. Starbucks Corp. Yum! Brands, Inc. Household Products - 1.5% Church & Dwight, Co. Inc. Industrial Conglomerates - 2.1% 3M Co. Internet Software & Services - 2.2% Google Inc. - Class A (a) IT Services - 5.0% Automatic Data Processing, Inc. International Business Machines Corp. (IBM) Machinery - 2.0% Caterpillar Inc. Metals & Mining - 0.9% Yamana Gold Inc. - (b) Oil, Gas & Consumable Fuels - 7.8% Chevron Corp. Energy Transfer Partners, L.P. Exxon Mobil Corp. Plains All American Pipeline.L.P. Pharmaceuticals - 6.3% Johnson & Johnson Pfizer Inc. Real Estate Investment Trusts (REITs) - 6.0% American Tower Corp. Simon Property Group Inc. Road & Rail - 3.2% Union Pacific Corp. Semiconductors & Semiconductor Equipment - 1.4% Intel Corp. Specialty Retail - 2.8% The TJX Companies, Inc. Thrifts & Mortgage Finance - 1.0% New York Community Bancorp, Inc. Tobacco - 3.1% Altria Group, Inc. TOTAL COMMON STOCKS (Cost $19,686,359) EXCHANGE TRADED FUNDS - 9.9% Investment Companies - 9.9% iShares Barclays Credit Bond Fund (a) iShares Barclays Government/Credit Bond Fund (a) iShares iBoxx $ Investment Grade Corporate Bond Fund (a) Vanguard Total Bond Market ETF TOTAL EXCHANGE TRADED FUNDS (Cost $2,962,940) ASSET BACKED SECURITIES - 0.4% Continental Airlines Inc. Pass Thru Certificates 7.707%, 10/02/2021 (c) (d) (e) FedEx Corp. 8.760%, 05/22/2015 TOTAL ASSET BACKED SECURITIES (Cost $120,720) CORPORATE BONDS - 17.4% Metals & Mining - 5.3% Barrick Gold Corp. 6.950%, 04/01/2019 (b) Usiminas Commercial Ltd 7.250%, 01/18/2018 (b) (c) Oil, Gas & Consumable Fuels - 7.9% Husky Energy, Inc. 7.250%, 12/15/2019 (b) Petroldrill Four Ltd. 4.620%, 04/15/2016 Petroleum Co. of Trinidad & Tobago Ltd. 9.750%, 08/14/2019 (b) Talisman Energy, Inc. 7.750%, 06/01/2019 (b) Road & Rail - 0.4% Norfolk Southern Corp. 5.257%, 09/17/2014 Tobacco - 0.7% Altria Group, Inc. 8.500%, 11/10/2013 Transportation - 3.2% The Burlington Northern and Santa Fe Railway Co. 5.943%, 01/15/2022 Canadian Pacific Railway Co. 7.250%, 05/15/2019 (b) TOTAL CORPORATE BONDS (Cost $5,139,511) MORTGAGE BACKED SECURITIES - 0.9% GS Mortgage Securities Corp. II 5.807%, 08/10/2045 (d) TOTAL MORTGAGE BACKED SECURITIES (Cost $191,020) US TREASURY BILL - 0.5% 0.080%, 01/10/2013 0.075%, 01/24/2013 0.100%, 02/07/2013 0.105%, 02/14/2013 0.122%, 02/28/2013 0.127%, 03/07/2013 0.130%, 03/14/2013 TOTAL US TREASURY BILL (Cost $159,955) Total Investments (Cost $28,260,505) - 100.1% Liabilities in Excess of Other Assets - (0.1)% ) TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. (b) Foreign Issued Security.The Total value of these securies amounted to $5,248,847 (16.69% of net assets) at September 30, 2012 (c) Restricted Security.The total value of restricted securities is $890,153 (2.83% of net assets) at September 30, 2012. (d) Variable Rate. (e) Illiquid Securities.The total Value of Illiquid Securities is $68,903 (0.22% of Net Assets) at September 30, 2012 The cost basis of investments for federal income tax purposes at September 30, 2012 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Investment Valuation Securities listed on the NASDAQ National Market are valued at the NASDAQ Official Closing Price (“NOCP”). Other securities traded on a national securities exchange (including options on indices so traded) are valued at the last sales price on the exchange where primarily traded. Exchange-traded securities for which there is no NOCP are valued at the mean of the bid and ask prices. Securities for which market quotations are not readily available are valued at fair market value as determined in good faith under procedures established by the Board of Directors. Debt securities maturing in 60 days or less are valued at amortized cost, which approximates fair value. Debt securities having maturities over 60 days or for which amortized cost is not deemed to reflect fair value may be priced by independent pricing services that use prices provided by market makers or estimates of market values obtained from yield data relating to instruments or securities with similar characteristics. Summary of Fair Value Exposure at September 30, 2012 In accordance with the Financial Accounting Standard Board (“FASB”) Accounting Standard Codification (“ASC”) 820, Fair Value Measurements and Disclosure, fair value is defined as the price that a fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. ASC 820 establishes a three-tier hierarchy to distinguish between (1) inputs that reflect the assumptions market participants would use in pricing an asset or liability developed based on market data obtained from sources independent of the reporting entity (observable inputs) and (2) inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing an asset or liability developed based on the best information available in the circumstances (unobservable inputs) and to establish classification of fair value measurements for disclosure purposes. Various inputs are used in determining the value of the Fund’s investments. The inputs are summarized in the three broad levels listed below: Level 1 Valuations based on quoted prices for investments in active markets that the Fund has the ability to access at the measurement date. Valuation adjustments are not applied to Level 1 investments. Level 2 Valuations based on other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risks, etc.). Level 3 Valuations based on significant unobservable inputs (including the Fund's own assumptions and judgment in determining the fair value of investments). On May 12, 2011, the FASB issued an Accounting Standard Update (ASU) No. 2011-04, modifying FASB Accounting Standards Codification (ASC) Topic 820, Fair Valuation Measurement and Disclosure. At the same time, the International Accounting Standards Board (IASB) issued International Financial Reporting Standard (IFRS) 13, Fair Value Measurement. The objective by the FASB and IASB is convergence of their guidance on fair value measurements and disclosures. Specifically, the ASU requires reporting entities to disclose i) the amounts of any transfers between Level 1 and Level 2, and the reasons for the transfers, ii) for Level 3 fair value measurements, a) quantitative information about significant unobservable inputs used, b) a description of the valuation processes used by the reporting entity and c) a narrative description of the sensitivity of the fair value measurement to change in unobservable inputs if a change in those inputs might result in a significantly higher or lower fair value measurement. The effective date of the ASU is for interim and annual periods beginning after December 15, 2011. Other than requiring additional disclosures, the adoption of this guidance did not have material impact on the financial statements of the Fund. Inputs that are used in determining fair value of an investment may include price information, credit data, volatility statistics, and other factors. These inputs can be either observable or unobservable. The availability of observable inputs can vary between investments, and is affected by various factors such as the type of investment, and the volume and level of activity for that investment or similar investments in the marketplace. The inputs will be considered by the Adviser, along with any other relevant factors in the calculation of an investment's fair value. The Fund uses prices and inputs that are current as of the measurement date, which may include periods of market dislocations. During these periods, the availability of prices and inputs may be reduced for many investments. This condition could cause an investment to be reclassified between the various levels within the hierarchy. The investments whose values are based on quoted market prices in an active market, and are therefore classified within Level 1, include active listed domestic equities, including listed ADRs and Exchange Traded Funds. Investments that trade in markets that are not considered to be active, but are valued based on quoted market prices, dealer quotations or alternative pricing sources supported by observable inputs are classified within Level 2. These include asset backed securities, investment grade corporate bonds, U.S. government and sovereign obligations, government agency securities, certain mortgage products, and ADRs. Investments falling into the Level 3 category are primarily supported by quoted prices from brokers and dealers participating in the market for those investments. However, these may be classified as Level 3 investments due to lack of market transparency and corroboration to support these quoted prices. Additionally, valuation models may be used as the pricing source for any remaining investments classified as Level 3. These models rely on one or more significant unobservable inputs and/or significant assumptions by the Adviser. Inputs used in valuations may include, but are not limited to, financial statement analysis, capital account balances, discount rates and estimated cash flows, and comparable company data. The following is a summary of the inputs used to value the Fund's (Portfolio's) net assets as of September 30, 2012: Level 1 Level 2 Level 3 Total Asset Backed Securities - - Common Stocks - - Corporate Bonds - - Investment Company - - Mortgage Backed Securities - - REIT - - Short-Term Investments - - Total* Investments in Securities Period Ended Fair Value Measurement Using Significant Unobservable Inputs (Level 3) September 30, 2012 Fair Value as of 12/31/11 $ Total unrealized gain included in earnings Total unrealized loss included in earnings - Total realized gain included in earnings - Total realized losses included in earnings - Purchase Sales - Transfer into Level 3 - Transfer out of Level 3 - Fair Value as of 9/30/12 $ The amount of total gains or losses for the period included in net increase (decrease) in net assets applicable to outstanding shares attributed to the change in unrealized gains or losses relating to assets still held at the reporting date $ - *Additional information regarding the industry and/or geographical classification of these investments is disclosed in the schedule of investments. There were no significant transfers in and out of Level 1, Level 2 and Level 3 for the period ended December 31, 2011 for the Fund, as compared to their classification from the prior annual report. FASB ASC 815, Derivatives and Hedging (ASC 815) is intended to improve financial reporting about derivative instruments by requiring enhanced disclosures to enable investors to better understand how and why the Funds use derivative instruments, how these derivative instruments are accounted forandtheir effectsonthe Funds’ financial positionandresults of operations.The UTC North American Fund did not maintain any positions in derivative instruments or engaged in hedging activities during the period ended September 30, 2012. Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. UTC North American Fund, Inc. By /s/ Amoy Van Lowe Amoy Van Lowe, President DateNovember 21, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By/s/ Amoy Van Lowe Amoy Van Lowe, President DateNovember 21, 2012 By /s/ Michelle Persad Michelle Persad, Treasurer DateNovember 21, 2012
